t c memo united_states tax_court norma l slone transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date stephen edward silver derek kaczmarek and jason m silver for petitioners john wayne duncan for respondent cases of the following petitioners are consolidated herewith slone family gst_trust ua dated date transferee d jack roberts trustee docket no james c slone transferee docket no and slone revocable_trust ua dated date transferee james c slone and norma l slone trustees docket no this opinion supplements our previously filed opinion slone v commissioner tcmemo_2012_57 supplemental memorandum opinion haines judge these cases are before us on remand from the u s court_of_appeals for the ninth circuit in accordance with its opinion in 810_f3d_599 9th cir vacating and remanding tcmemo_2012_57 slone i at our request the parties filed supplemental briefs in which they were to address the issues raised by the court_of_appeals the parties have agreed that these cases may be decided on remand on the basis of the evidence submitted at the original trial unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure background we incorporate herein by this reference the facts that we found in slone i set forth under the heading findings_of_fact in that opinion these facts are based upon the stipulations of fact and this court’s credibility findings as to each witness appearing before it we summarize pertinent facts and portions of our opinion in slone i for the benefit of the reader slone broadcasting operated several radio stations in tucson in and slone broadcasting was a c_corporation with a tax_year ending june slone broadcasting had two shareholders the slone revocable_trust and the slone family gst_trust slone gst_trust both trusts were formed pursuant to the laws of arizona james c slone and norma l slone were the trustees of the slone revocable_trust and the grantors of the slone gst_trust an irrevocable_trust john barkley was the sole trustee of the slone gst_trust from its inception he is a licensed fiduciary in the state of arizona he hires accountants lawyers stockbrokers and other professionals to aid him in carrying out his duties which are defined in these cases by the documents that established the slone gst_trust he exercises his authority independently from mr and mrs slone on date slone broadcasting sold its assets to citadel broadcasting co citadel for dollar_figure million which resulted in an estimated combined federal and state_income_tax liability of approximately dollar_figure million mr slone’s accountant d jack roberts a certified_public_accountant with over years of experience advised on the accounting aspects of the transaction and tom chandler slone broadcasting’s attorney advised on the legal aspects of the transaction neither of the advisers proposed tax strategies to reduce the federal and state income taxes resulting from the sale after the closing of the asset sale slone broadcasting did not conduct any business there were no plans to liquidate the corporation at any time nor were there any plans to make distributions to its shareholders on date slone broadcasting made its first estimated federal_income_tax payment of dollar_figure to the internal_revenue_service irs for its tax_year ended tye date fortrend international llc fortrend sent an unsolicited letter and brochure to mr roberts on date the letter described fortrend as a private investment merchant-banking group seeking opportunities to acquire corporations in situations where the assets of the target_corporation can be profitably sold and or leased to one or more purchasers lessees the letter also stated that fortrend was able to structure transactions that help manage or resolve liabilities at the corporate level mr roberts did not review the letter and company brochure until after the closing of the asset sale on date fortrend sent mr roberts a second letter expressing fortrend’s continued interest in purchasing slone broadcasting’s stock it described fortrend’s relationship with midcoast credit corp midcoast a corporation engaged in the business of collecting delinquent credit card debt acquired from banks after receiving the second letter mr roberts informed mr slone in general about fortrend and midcoast and the proposal to buy slone broadcasting’s stock mr slone gave mr roberts permission to investigate further and to proceed if the transaction looked viable on date fortrend sent a third letter to mr roberts attaching the fortrend midcoast business plan together with financial projections mr roberts hired steven phillips a tax attorney as counsel to advise mr and mrs slone and the slone revocable_trust on any fortrend proposals mr phillips was not involved in and did not provide any legal advice with respect to the asset sale on date mr phillips met with mr slone to discuss the proposed transaction this meeting was mr slone’s only contact with mr phillips mr roberts represented mr slone in all other communications with mr phillips mr roberts provided the fortrend midcoast business plan to mr phillips for review mr phillips contacted a broker in the asset recovery business to inquire about midcoast’s reputation the broker informed mr phillips that midcoast played an active role in the asset recovery industry and had a reputation as an aggressive but legitimate collector mr phillips reviewed the projections in the fortrend midcoast business plan and concluded that they were reasonable the reputations of fortrend and midcoast together with those of their attorneys and accountant advisers were good there was no reason for mr roberts or mr phillips to suspect any impropriety mr roberts and mr phillips knew that fortrend had a strategy to reduce the income_tax due as a result of the asset sale when they asked fortrend what actions would be taken to achieve the tax savings they were told that fortrend’s methods could not be disclosed because they were proprietary however fortrend represented that berlinetta inc berlinetta an entity created by fortrend that would acquire the shares had not engaged in any transaction that would be deemed a listed_transaction pursuant to notice_2001_51 2001_2_cb_190 mr phillips negotiated an increase in the purchase_price for the stock based upon what he described as a premium payment resulting from the tax savings that berlinetta anticipated when negotiations concluded the parties agreed to a purchase_price of dollar_figure plus berlinetta’s assumption of slone broadcasting’s federal and state income taxes owed as of the closing date as trustee of the slone gst_trust mr barkley hired greg gadarian another tax attorney independent from mr phillips to advise the slone gst_trust with respect to any fortrend proposals on date mr phillips wrote a memorandum describing fortrend’s plan to offset the gains from the asset sale by contributing high basis low value assets to berlinetta in a sec_351 transaction and selling those assets at a loss before the end of the memorandum also provided a legal analysis of the transferee_liability considerations facing slone broadcasting’s shareholders and concluded that they would not be exposed to such liability mr gadarian reviewed mr phillips’ memorandum and performed his own research mr gadarian agreed with mr phillips’ conclusions mr gadarian had no reason to think that the stock sale transaction was other than a legitimate sale he therefore orally advised mr barkley that there were no material legal obstacles to the proposed transaction soon after mr barkley approved the transaction on behalf of the slone gst_trust both mr phillips and mr gadarian were aware of notice_2001_16 2001_1_cb_730 and both concluded that it did not apply on date mr phillips informed mr roberts that there were no legal obstacles to proceeding mr roberts advised mr slone that both mr phillips and mr gadarian had analyzed the legal implications of the transaction and concluded that it could proceed on date slone broadcasting entered into the stock sale agreement with berlinetta slone broadcasting had no involvement in the financing the stock sale agreement restricted the use of funds held in slone broadcasting’s bank account until days after the closing date at the stock sale closing the slone revocable_trust and the slone gst_trust received dollar_figure and dollar_figure in cash respectively mr slone and his children resigned as the officers and directors of slone broadcasting slone broadcasting did not make any distributions to its shareholders between the closing date of the asset sale and the closing date of the stock sale after the stock sale was closed petitioners had no knowledge or say in the operation of slone broadcasting two days after the closing of the stock sale on date slone broadcasting merged with berlinetta with slone broadcasting as the surviving corporation because the right to use the name slone broadcasting was not part of the sale on date slone broadcasting changed its name to arizona media the irs began its examination of arizona media’s tye date in date on date arizona media submitted form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment to the irs accepting a deficiency for its tye date arizona media failed to pay the assessed tax penalty and interest no moneys were ever collected from arizona media on date arizona media was administratively dissolved for failure_to_file its annual report with the state of arizona on date respondent issued transferee_liability notices to the slone revocable_trust and the slone gst_trust determining that the trusts were liable for dollar_figure and dollar_figure respectively plus interest as transferees of assets for the unpaid liability of arizona media for its tye date additionally respondent issued separate transferee_liability notices to mr and mrs slone individually determining each liable under a transferee_liability theory for dollar_figure plus interest for the unpaid liability of arizona media petitioners timely filed their petitions in slone i we determined that the stock sale was a legitimate transaction and that the form of the transaction must be respected such that petitioners were not transferees under sec_6901 for federal tax purposes therefore we determined that petitioners were not liable for the income_tax_liability accepted by arizona media on date discussion the court_of_appeals remanded these cases to us in order for us to make necessary findings to apply the test set forth in 357_us_39 stern requires the satisfaction of a two-pronged test in order for a tax liability to be imposed on a transferee pursuant to sec_6901 id pincite- the first prong is satisfied if the party is a transferee under sec_6901 and federal tax law the second prong is satisfied if the party is substantively liable for the transferor’s unpaid taxes under state law 776_f3d_1010 9th cir rev’g and remanding tcmemo_2012_61 both prongs must be satisfied in order for liability to be imposed on a transferee see commissioner v stern u s pincite respondent has the burden of proving that petitioners are liable as transferees but he does not have the burden of proving that the taxpayer is liable for the tax see sec_6902 rule d on remand the court_of_appeals instructed this court to apply the tests set out in stern stating under the first prong of this test the tax_court should apply the relevant subjective and objective factors to determine whether the commissioner erred in disregarding the form of the transaction in order to impose tax_liability on the shareholders as transferees under sec_6901 under the second prong of the stern test the tax_court should analyze whether the shareholders are liable under state law for sloan broadcasting arizona media’s unpaid tax_liability see salus mundi f 3d pincite the tax_court may begin its analysis with either prong the commissioner may hold the shareholders liable as transferees under sec_6901 only if both prongs of the stern test are satisfied see id slone v commissioner f 3d pincite fn ref omitted the prongs are separate and independent inquiries id pincite quoting salus mundi found v commissioner f 3d pincite as instructed by the court_of_appeals we may begin our analysis with either prong therefore we will address the second prong to determine whether petitioners are substantively liable for the transferor’s unpaid taxes under state law see salus mundi found v commissioner f 3d pincite i state law prong we must apply arizona law because that is the state where the transfer occurred 42_tc_593 arizona enacted the uniform fraudulent transfer act ufta in and it outlines when a transfer is fraudulent for state law purposes hullet v cousin p 3d ariz the ufta is codified at ariz rev stat ann secs to and is based upon the uniform act promulgated by the national conference of commissioners on uniform state laws in the ufta replaced arizona’s uniform fraudulent conveyance act ‘ufca’ like the ufca the ufta’s purpose is to protect creditors hullet p 3d pincite a the form of the stock sale respondent argues that the form of the stock sale should be disregarded and treated as a liquidating_distribution for purposes of applying the ufta petitioners however argue that the form of the stock sale should be respected where a decision involves state law we must apply state law in the manner that the highest court of the state has indicated that it would apply the law 142_tc_317 if the state’s highest court has not weighed in on the matter we must predict how the highest state court would decide the issue using intermediate appellate court decisions decisions from other jurisdictions statutes treatises and restatements as guidance 249_f3d_958 9th cir quoting 87_f3d_1537 9th cir arizona has not provided a specific test to determine when the doctrine_of substance over form will be used to recast a transaction for purposes of the ufta however unless specifically displaced by its provisions the principles of law and equity supplement the ufta ariz rev stat ann sec accordingly we must look to other cases that have applied the substance_over_form_doctrine in similar situations see alterman trust v commissioner tcmemo_2015_231 in order for the stock sale to be recast as a liquidating_distribution respondent must prove that petitioners had actual or constructive knowledge of the entire scheme see id at i n order to ‘render the initial transferee’s exchange with a debtor fraudulent that transferee must have had either actual or constructive knowledge of the entire scheme ’ quoting starnes v commissioner tcmemo_2011_63 slip op pincite we find that respondent did not sustain his burden_of_proof as to either actual or constructive knowledge actual knowledge mrs slone was not involved in the business and was simply a signatory to the sale documents we hold that she did not have actual knowledge mr roberts advised mr slone of fortrend and midcoast’s proposal to purchase slone broadcasting’s stock and mr slone authorized mr roberts to investigate the transaction mr roberts hired mr phillips to advise mr slone on proposals from fortrend and mr slone met with mr phillips to discuss the stock sale on one occasion mr slone relied on his advisers’ expertise and had no involvement in vetting the legitimacy of the transaction or negotiating its terms we hold that mr slone did not have actual knowledge of the scheme that fortrend berlinetta planned to use to avoid paying slone broadcasting’s tax_liability mr roberts and mr phillips knew that fortrend planned to take steps to reduce the amount of income_tax due as a result of the asset sale but were stonewalled when they asked about the strategy berlinetta planned to use they were told that these methods were proprietary and could not be revealed we hold that like mr and mrs slone that mr roberts and mr phillips did not have actual knowledge of the scheme that fortrend berlinetta planned to employ in order to avoid payment of slone broadcasting’s income_tax_liability mr barkley and mr gadarian similarly lacked actual knowledge of fortrend berlinetta’s scheme mr gadarian reviewed a memorandum prepared by mr phillips performed his own research and advised mr barkley that there were no material legal issues in proceeding with the stock sale we hold that mr gadarian and mr barkley had no actual knowledge of fortrend berlinetta’s tax_avoidance scheme constructive knowledge constructive knowledge exists when on the basis of the circumstances the transferee should have known about the entire scheme 736_f3d_172 2d cir vacating and remanding salus mundi found v commissioner tcmemo_2012_61 48_f3d_623 2d cir it also exists in situations where transferees were aware of circumstances that should have led them to inquire further into the circumstances of the transaction but they failed to make such inquiry diebold found inc v commissioner f 3d pincite quoting hbe leasing f 3d pincite as noted above mrs slone had no involvement in the stock sale other than signing documents mr slone relied on mr roberts and mr phillips to advise him regarding the transaction’s propriety mr slone credibly testified at trial that because he lacked the knowledge to determine whether it would be all right to sell the slone broadcasting stock he hired individuals with the requisite expertise to advise him he had no ownership_interest and had resigned all positions in the corporation at the time the stock sale closed we hold that mr and mrs slone did not have constructive knowledge of fortrend’s tax_avoidance scheme mr roberts and mr phillips were aware that fortrend had a strategy to reduce the income_tax that would be due as a result of the asset sale they made a reasonable inquiry as to the actions berlinetta would take to achieve the tax savings and were told that fortrend’s methods were proprietary and could not be disclosed but fortrend did represent that berlinetta had not engaged in any transactions that would be deemed a listed_transaction pursuant to notice_2001_51 supra petitioners’ advisers similarly lacked constructive knowledge of fortrend berlinetta’s scheme mr gadarian another independent tax attorney was hired to advise the slone gst_trust with respect to any fortrend proposals mr gadarian concluded that there was no reason to think that fortrend was involved in any impropriety petitioners’ advisers’ due diligence confirmed that midcoast was a legitimate player in the debt recovery business known for its hardball collection tactics midcoast and fortrend were represented by reputable law and accounting firms mr phillips’ memorandum to mr gadarian dated date explains fortrend’s plan to offset the gains from the asset sale by contributing high basis low value assets to berlinetta in a sec_351 transaction and selling those assets at a loss before the end of this information was insufficient to give petitioners’ advisers knowledge of fortrend’s scheme as we have acknowledged in other cases t here are legitimate tax planning strategies involving built-in gains and losses and it was not unreasonable in the absence of contradictory information for the representatives to believe that the buyer had a legitimate tax planning method alterman trust v commissioner at quoting swords trust v commissioner t c pincite petitioners and their advisers had no reason to believe that fortrend’s strategies were other than legitimate tax planning methods we hold that the form of the stock sale must be respected because petitioners and their advisers did not have actual or constructive knowledge of fortrend’s tax strategies before or after the closing of the stock sale transaction b application of the ufta to the stock sale now that we have determined that the form of the stock sale must be respected we will apply the ufta to the transaction to determine whether petitioners may be held substantively liable for slone broadcasting’s unpaid taxes under arizona law respondent asserts that petitioners are liable under the constructive fraud provisions found in ariz rev stat ann secs a and and for actual fraud under ariz rev stat ann sec a we will address each in turn for purposes of the ufta a creditor is defined as a person who has a right to payment and a debtor is a person who is liable for making the payment id sec a transfer is broadly defined as every mode direct or indirect absolute or conditional voluntary or involuntary of disposing of or parting with an asset or an interest in an asset and includes payment of money release lease and creation of a lien or other encumbrance id sec ariz rev stat ann sec a ariz rev stat ann sec a provides that a transfer made by a debtor is fraudulent as to a creditor if the debtor made the transfer without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor either a was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction b intended to incur or believed or reasonably should have believed that he would incur debts beyond his ability to pay as they became due this is true regardless of whether the creditor’s claim arose before or after the transfer was made id in these cases the irs was the creditor and slone broadcasting was the debtor when petitioners sold their slone broadcasting shares the consideration they received was from berlinetta not from slone broadcasting in fact no consideration was received from slone broadcasting because the form of the stock sale transaction must be respected because no transfer was made by slone broadcasting--the debtor--as a result of the stock sale we hold there was no constructive fraud pursuant to ariz rev stat ann sec a see alterman trust v commissioner at the irs is a creditor of ac but the ac shareholders did not receive transfers from ac when they sold their stock to the midcoast acquisition vehicles ariz rev stat ann sec the ufta includes another constructive fraud provision a transfer by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the debtor made the transfer without receiving reasonably equivalent value in exchange and was insolvent at that time or became insolvent as a result of the transfer ariz rev stat ann sec as noted above the stock sale resulted in berlinetta’s making transfers to petitioners not slone broadcasting’s because there were no transfers made by slone broadcasting the debtor we hold that ariz rev stat ann sec cannot be applied to the stock sale see alterman trust v commissioner at ac did not make any transfers to petitioners in the stock sale to the midcoast acquisition vehicles ariz rev stat ann sec a the ufta also has an actual fraud provision a transfer by a debtor is fraudulent as to a creditor regardless of whether the creditor’s claim arose before or after the transfer was made if the debtor made the transfer w ith actual intent to hinder delay or defraud any creditor of the debtor ariz rev stat ann sec a ariz rev stat ann sec b sets forth the following factors that may be considered when determining whether actual intent exists the transfer or obligation was to an insider the debtor retained possession or control of the property transferred after the transfer the transfer or obligation was disclosed or concealed before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit the transfer was of substantially_all of the debtor's assets the debtor absconded the debtor removed or concealed assets the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred the transfer occurred shortly before or shortly after a substantial debt was incurred the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor there is no dispute that of the factors are not present in these cases we hold that the debtor slone broadcasting did not retain possession or control of the transferred property after the stock sale did not conceal the stock sale had not been sued or threatened with suit before the stock sale did not abscond and did not transfer the essential assets of the business to a lienor who transferred the assets to one of its insiders respondent argues however factor sec_1 and do apply to these cases we will address each in turn a factor transfer to an insider respondent argues that slone broadcasting’s assets were transferred to insiders this argument fails because we have held that the form of the stock sale must be respected petitioners sold their stock in slone broadcasting to berlinetta in exchange for cash and there was no transfer of slone broadcasting’s assets to petitioners this factor does not weigh in favor of finding actual fraud under the ufta b factor transfer of substantially_all assets respondent alleges that the cash petitioners received in exchange for their shares constituted a liquidating_distribution of substantially_all of slone broadcasting’s assets we disagree because the form of the stock sale must be respected petitioners received cash from berlinetta in exchange for their slone broadcasting shares they did not receive a transfer of substantially_all of slone broadcasting’s assets this factor does not weigh in favor of finding actual fraud under the ufta c factor debtor removed or concealed assets respondent asserts that petitioners removed slone broadcasting’s assets because they received in substance a liquidating_distribution in exchange for their stock in a de_facto_liquidation because we have held that the form of the stock sale must be respected we disagree the transfer at issue in these cases the stock sale did not result in a removal of slone broadcasting’s assets petitioners are not responsible for berlinetta’s actions that occurred after the closing of the stock sale this factor does not weigh in favor of finding actual fraud under the ufta d factor value of consideration debtor received reasonably equivalent to value of asset transferred respondent alleges that slone broadcasting did not receive consideration in exchange for the transfer of its assets because we have held that the form of the stock sale must be respected we disagree petitioners received cash from berlinetta in exchange for their slone broadcasting shares slone broadcasting did not surrender any assets or receive any consideration in connection with the stock sale this factor does not weigh in favor of finding actual fraud under the ufta e factor debtor insolvent or became insolvent shortly after transfer was made for purposes of the ufta a debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets at a fair valuation ariz rev stat ann sec a debtors that are not generally paying their debts as they come due are presumed to be insolvent id sec b slone broadcasting’s assets exceeded its debts at the closing date of the stock sale slone broadcasting paid dollar_figure million as an estimated payment towards its federal_income_tax liability before the closing of the stock sale respondent did not prove that the sum of slone broadcasting arizona media’s debts was greater than all of slone broadcasting arizona media’s assets at a fair valuation nor did he prove that slone broadcasting arizona media was not paying its debts as they came due arizona media’s federal_income_tax liability was in dispute until it became fixed on date when it submitted a form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment accepting a deficiency for its tye date accordingly respondent has not met his burden_of_proof to show that at the time of the stock sale or shortly thereafter slone broadcasting arizona media was insolvent this factor does not weigh in favor of finding actual fraud under the ufta f factor transfer occurred shortly before or shortly after substantial debt was incurred respondent argues that the stock sale occurred shortly after the sale of slone broadcasting’s assets which gave rise to substantial debt--its tax_liabilities the ufta defines debt as a liability on a claim and the term claim is broadly defined to mean a right to payment even if contingent unmatured and unsecured id sec the sale of slone broadcasting’s assets to citadel on date resulted in an estimated combined federal and state_income_tax liability of approximately dollar_figure million approximately five months later at the time of the stock sale slone broadcasting had a debt for the presumed tax due from the asset sale this factor does not persuade us to hold that there was actual fraud under the ufta our evaluation of the factors set forth in the ufta leads us to conclude that there was no actual fraud and we so hold ii conclusion on the basis of the above analysis we hold that the state law prong of the stern test has not been satisfied satisfaction of both prongs of the stern test is necessary in order for respondent to prevail in these cases see slone v commissioner f 3d pincite the commissioner may hold the shareholders liable as ‘transferees’ under sec_6901 only if both prongs of the stern test are satisfied because we have held that the state law prong of the stern test has not been satisfied it is not necessary for us to analyze the federal_law prong of the test in reaching our decision we have considered all arguments and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for petitioners
